Citation Nr: 1203258	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of Hodgkin's lymphoma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to December 1982; August 2003 to July 2004; and June 2006 to November 2008, with additional reserve service with the National Guard.  The record suggests that he returned to active duty in June 2010.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on December 3, 2010.  A copy of the hearing transcript has been associated with the file.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the claim for an initial compensable rating for residuals of Hodgkin's lymphoma.

The Veteran has informed VA that he returned to active duty as of June 24, 2010. Even though compensation shall not be paid during any period in which a Veteran receives active service pay, see 38 C.F.R. § 3.700, VA's Office of the General Counsel has held that VA should process claims of Veterans who are currently on active duty in the same fashion as it would have for Veterans who did not return to active duty.  VAOPGCPREC 10-2004 (Sept. 21, 2004); 72 Fed. Reg. 5,801 (2007).  The orders submitted by the Veteran do not state a specific date upon which his period of active duty is to expire; thus, it is unclear whether the Veteran is still on active duty.  For the sake of completeness and accuracy, the Veteran's most recent period of active duty service should be verified, and any additional service treatment records for that period, to include entrance and separation examinations, should be obtained.

The Veteran maintains that separate compensable ratings are warranted for residuals of his service-connected Hodgkin's lymphoma.  According to an October 2007 private neurophysiologic evaluation and clinical notes dated in February 2008 and July 2008, the Veteran's peripheral neuropathy is the result of damage to the brachial plexus nerve sustained during treatment with radiation and chemotherapy.  However, the record reflects that the Veteran also has cervical radiculitis, which also affects his upper extremities and is the result of degenerative disc disease of the cervical spine, a disorder that is separately rated.   The Veteran has not received a VA examination to determine the level of severity of his peripheral neuropathy of the upper extremities, or the extent to which his neuropathy can be attributed to his service-connected Hodgkin's disease as opposed to cervical radiculitis.  

The Veteran further asserts that the excision of a malignant tumor from his cervical lymph nodes resulted in a feeling of constriction in the area of the excision, as well as digestive abnormalities such as dysphagia and occasional regurgitation.  A VA general medical examination in March 2009 evaluated the Veteran's scar, but did not take into account his reports of constriction, dysphagia and regurgitation.  Additionally, a VA examination dated in May 2010 found no clinical evidence of digestive abnormalities, but did not comment on the Veteran's competent lay evidence concerning such symptoms.  

In light of the above considerations, the Board concludes that an additional medical examination and opinion are needed to determine the current severity of all residuals of the Veteran's service-connected Hodgkin's lymphoma, including residuals of the therapies used to treat the disease.  Specifically, the Board finds it necessary to obtain a current assessment of the Veteran's peripheral neuropathy, scars and digestive complaints, as well as any other identified or claimed residuals.  Under these circumstances, the agency of original jurisdiction (AOJ) should arrange for further medical evaluation.  Such evidentiary development is needed to fully and fairly evaluate the Veteran's claim for a higher initial rating for residuals of Hodgkin's lymphoma.  Thus, the AOJ should arrange for the Veteran to undergo examination by a VA physician.  The examiner should evaluate the Veteran's current disabilities, to include peripheral neuropathy of the upper extremities, surgical scars, and reports of digestive abnormalities.  The examiner should identify and evaluate all residuals of the Veteran's service-connected Hodgkin's lymphoma.  In the case of peripheral neuropathy, the examiner should, if possible, comment on the extent to which peripheral neuropathy is due to treatment for Hodgkin's lymphoma, and which neurological abnormalities can be attributed to cervical radiculitis.  The examiner's opinion should be based upon consideration of the results of examination as well as the Veteran's documented medical history and assertions.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Verify through the National Personnel Records Center (NPRC), the Utah Army National Guard, and any other appropriate source, the dates of the Veteran's most recent period of active duty, including the date that such active duty ends (or ended). 

Obtain service treatment records from his most recent period of active duty beginning on June 24, 2010, particularly entrance and any separation examination reports and reports of clinical evaluations.  Copies of all such available documents should be associated with the Veteran's claims file.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.  The Veteran should be provided with the opportunity to obtain the records if VA is unsuccessful.  

2.  After any additional records have been secured, the Veteran should be scheduled for a VA examination and should be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b).  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner. The examiner's report should reflect consideration of the Veteran's documented medical history and assertions. 

The examiner should conduct a physical examination of the Veteran and should report on the current status of the Veteran's Hodgkin's lymphoma residuals.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should also identify and describe the severity of all of the residuals of Hodgkin's lymphoma and of the radiation and chemotherapy used to treat it, including peripheral neuropathy of the upper extremities, surgical scars, and digestive abnormalities including a feeling of constriction, dysphagia, and occasional regurgitation.  The examiner should specifically state whether or not any digestive abnormalities experienced by the Veteran are residuals of the lymphoma or treatment thereof.  He/she should also indicate, if possible, the extent to which any upper extremity neuropathy can be attributed to his Hodgkin's lymphoma or treatment therefor, taking into account the findings of the Veteran's physicians in 2007 and 2008 that he had a brachial plexus injury as a result of chemotherapy and radiation, as well as the findings of cervical radiculitis.  For any neuropathy found to be attributable to Hodgkin's disease or its treatment, the examiner should comment on whether the level of severity is analogous to mild, moderate, or severe incomplete or complete paralysis of the affected nerve(s).  

The Veteran's surgical scar should also be examined and measured.  In evaluating the Veteran's scar, the examiner should consider the Veteran's reports of numbness in the area of the scar and a feeling of tightness or constriction in the area and determine whether such effects are attributable to his scar.  All symptoms due to the scarring should be described in detail.

As for complained-of digestive abnormalities, the examiner should identify each that is attributable to Hodgkin's lymphoma or therapies used to treat it, including the excision of a tumor.  The examiner should comment on the severity and frequency of the Veteran's episodes and whether they are accompanied by symptoms such as pain, vomiting, melena, hematemesis, anemia, or weight loss productive of an impairment of health.  

The examiner should also provide an opinion about the impact, if any, of the Veteran's residuals of lymphoma on his routine daily activities and employment.  The examiner should set forth all examination findings, along with the complete rationale for the opinions expressed. 

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  (Consideration should be given to separate ratings for variously identified residuals.)  If a benefit sought continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

